Citation Nr: 1456386	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-32 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability other than bipolar disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

3.  Entitlement to service connection for psychosis for the purposes of establishing eligibility for treatment under 38 U.S.C.A. § 1702.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from May 2005 to May 2009, and his decorations include the Iraq Campaign Medal.  These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2012 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  These matters were previously before the Board in August 2013, at which time they were remanded for further development.  Review of the record reveals that there has been substantial compliance with the Board's remand directives and no further action is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence shows that the Veteran's current acquired psychiatric disorder, diagnosed as PTSD, is related to his active service.

2.  The only nonservice-connected residual of the Veteran's TBI-hearing loss-does not meet the standard for hearing loss for VA compensation purposes.

3.  The issue of entitlement to service connection for a psychosis for the purpose of establishing eligibility for VA treatment pursuant to 38 U.S.C.A. § 1702 is rendered moot by reason of an equal or greater benefit having been established by reason of the award of service connection for PTSD.



CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.304(f) (2014).

2.  The criteria for service connection for residuals of a TBI have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R §§ 3.102, 3.303 (2014).

3.  The appeal for the issue of entitlement to service connection for a psychosis for the purpose of establishing eligibility for VA treatment is dismissed.  38 U.S.C.A. § 1702, 1710 (West 2014); 38 C.F.R. § 17.36 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Pursuant to VA's duty to notify, the RO provided adequate notice in April 2012 and July 2012.  With regard to VA's duty to assist in the development of a claim, VA associated with the Veteran's claims file his service treatment records (STRs) and VA treatment records.  VA also provided examinations in May 2012, August 2012, and December 2013.  The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

A. Acquired Psychiatric Disorder other than Bipolar Disorder

Service connection for PTSD in particular requires medical evidence diagnosing the condition-PTSD-in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2014).

In a decision dated August 2013, the Board granted service connection for bipolar disorder, which was found to be a residual of combat stress, and the RO assigned a rating of 100 percent in a September 2013 rating decision.  The report of a December 2013 VA examination indicates that the Veteran's only current acquired psychiatric disorder is PTSD due to combat service and all of his psychiatric symptoms may be attributed to this disorder.  Accordingly, the Board finds that the evidence supports a grant of service connection for PTSD.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) (holding that when a veteran's rating for a service-connected disorder is increased on the basis of symptoms related to a nonservice-connected condition, service connection for the nonservice-connected condition is granted as a matter of law).

B.  Service Connection for Residuals of a TBI

With regard to the Veteran's claim for service connection for residuals of a TBI, the Board concedes that the Veteran sustained a head injury during the stressor event identified in his February 2012 statement.  During an August 2012 TBI examination, a VA examiner reported that the Veteran's TBI residuals are hearing loss and tinnitus.  Service connection for tinnitus has been granted, and thus, the remaining issue is whether compensable hearing loss exists for the purpose of establishing service connection for that residual.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Here, an April 2009 audiology examination report shows that the Veteran's hearing acuity was not impaired to the degree it constituted hearing loss for VA purposes.  The examiner reported that there was no pathology to render a diagnosis of hearing loss and documented speech recognition scores of 100 percent, bilaterally.  The report documents the following pure tone thresholds, in decibels:


HERTZ (Hz)
Apr. 2009
500
1000
2000
3000
4000
LEFT
15
10
10
5
5
RIGHT
15
0
0
0
0

The report of a December 2013 VA examination indicates that the Veteran's speech recognition scores remained 100 percent and that the Veteran demonstrated normal hearing, bilaterally.  The following pure tone thresholds were documented:


HERTZ (Hz)
Dec. 2013
500
1000
2000
3000
4000
LEFT
10
5
0
0
0
RIGHT
5
5
0
0
0

Again, the Veteran's December 2013 audiometric test results fail to show impaired hearing under 38 C.F.R. § 3.385.  Thus, the Board finds that the evidence is against granting service connection for the only nonservice-connected residual of the Veteran's TBI-hearing loss-as the Veteran does not have a present hearing loss disability for compensation VA purposes.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."); see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  Thus, the appeal must be denied as to this issue; there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Eligibility for Treatment Under 38 U.S.C.A. § 1702

As the Veteran has been awarded a disability rating of 100 percent for an acquired psychiatric disorder, and is therefore in the first priority group for receipt of VA treatment, the Board finds that the issue of service connection for a psychosis or mental illness for purposes of establishing eligibility for VA treatment is rendered moot.  See 38 C.F.R. § 17.36(b)(1) (2014).  The Veteran will be afforded equal or greater access to VA treatment by virtue of the previously established award of service connection.  See id.  As a result, the appeal as to this issue is dismissed.  See Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for PTSD is granted.

Service connection for residuals of a TBI is denied.

The appeal for service connection for a psychosis or mental illness for the purpose of establishing eligibility for VA treatment is dismissed as moot.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


